Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on March 03, 2020 for Application No. 16/333,355. By the amendment, claims 10-14 are pending and being amended, claim 15 being canceled. Claims 1-9 remain canceled.
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
 
Allowable Subject Matter
Claims 10-14 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
The prior art of record fails to disclose or render obvious a friction module comprising multiple friction plates having the combination features as recited in the claim and particularly “wherein each of the strips has at least one anti-rotation element on the inner circumference or the radially outermost face; and 2wherein the strips are loosely arranged on the carrier and indirectly connected with each other by the carrier only via the at least one anti-rotation element of each strip and are prevented from relative rotation to one another in the circumferential direction during operation by the at least one anti-rotation element". 
The closest prior art reference is Pitsch, cited in the prior Office actions, which discloses friction plates with strips 9, 10 but does not disclose the particular features as required by claim 10.
Claims 11-14 are allowed because they depend from an allowed base claim.


	Response to Amendment
The amendment filed on 03/03/2021 has been entered. Applicant’s amendment have overcome the Drawings objection and the rejection of claims 10-15 being rejected under 35 U.S.C § 112(b) indicated in the last Office action. The objection of the Drawings and the rejection of the claims have been withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks filed 03/03/2021 with respect to claims 10-15 being rejected under 35 USC § 102(a)(2) by Pitsch have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on Monday - Thursday at (571) 272 - 6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/TINH DANG/Primary Examiner, Art Unit 3655